PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/035,166
Filing Date: 6 May 2016
Appellant(s): ICHINOSE et al.



__________________
Susan S. Morse
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/8/20.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 5/14/20 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
(A) Indefiniteness Rejection
Concerning the 112(b) of claim 1, the appellant points to paragraphs 0025-0026 and states “Therefore, it is clear that the first side L1 and the second side L2 are side surfaces that face each other, i.e., are on opposite sides of the substrate 1.” 
However, the appellant is simply using the word “face” incorrectly.  To illustrate this take a four sided house with an exterior north side and an exterior south side.  One of ordinary skill in English would say these sides are “facing away from each” not “facing each other” since one side faces north and one side faces south.  Thus, it is unclear as to how sides (L1) and (L2) can be facing each other when they are facing away from each other.  
Concerning the 112(b) rejection of claim 8 the appellant is silent and so the rejection appears to stand.  
(B) Anticipation Rejection
The appellant argues that “the positioning of the pressing parts as recited in claim 1 is a change in the apparatus.”

Lastly, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim (MPEP 2114).  Therefore, any arguments drawn to the functional language or material worked upon are not persuasive since the Yoshida apparatus is capable of achieving any claimed function with any claimed material.  Appellant has not provided any evidence to the contrary.
For the above reasons, it is believed that the rejections should be sustained.

/CARLOS J GAMINO/Examiner, Art Unit 1735                                                                                                                                                                                                        
Conferees:
/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735             

                                                                                                                                                                                           /Jennifer McNeil/Primary Examiner, TC 1700                                                                                                                                                                                                      


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.